Title: James Madison to Thomas Hart Benton, 30 December 1826
From: Madison, James
To: Benton, Thomas Hart


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                30. –26
                            
                        
                        I have been favored with a printed copy of the Report of a Select Committee of the Senate on a proposed
                            amendt of the Constitution of the U. S. Inferring from an appearance on the Envelope, that I am indebted for the
                            communication to the politeness of the Chairman, I beg leave to make my acknowledgments accordingly. And in doing it, I
                            ought not to suppress the remark, that whatever differences of opinion may exist as to the plan of amendment in question,
                            there can be none as to the ability and advantage with which it is presented in the Report. Be pleased to accept Sir the
                            expression of my high respect
                        
                            
                                
                            
                        
                    